Citation Nr: 0023822	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased rating for postoperative 
residuals of a medial meniscectomy of the left knee, 
currently evaluated as 20 percent disabling.

3. Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating action dated September 1994, the RO denied service 
connection for tinnitus and denied an increased rating for 
the veteran's service-connected left knee disability.  In 
addition, the RO granted service connection for PTSD, and 
assigned a noncompensable evaluation for it, effective March 
1994.  The veteran disagreed with these determinations, 
including the evaluation assigned for PTSD.  Subsequently, 
based on the receipt of additional evidence, as well as the 
veteran's testimony at a hearing at the RO in April 1996, a 
hearing officer, in May 1996, assigned a 10 percent rating 
for PTSD, effective March 1994.  The veteran continues to 
disagree with the denial of service connection for tinnitus, 
and the evaluations assigned for his left knee disability and 
PTSD.

This case was previously before the Board in February 2000, 
at which time it was remanded in order to clarify whether the 
veteran wanted to testify at a hearing before a Member of the 
Board at the RO.  Such a hearing was scheduled for July 2000, 
but the veteran failed to report for it.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 



FINDING OF FACT

The veteran's claim for service connection for tinnitus is 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question before the Board is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

Factual background

The service medical records show no complaints or findings 
pertaining to tinnitus.  The ears were evaluated as normal on 
the separation examination in January 1969.

Personnel records reveal that the veteran served in Vietnam 
and that his military occupational specialty was machine 
gunner.  Among the medals he received was the Combat Action 
Ribbon.  

During a Department of Veterans Affairs (VA) audiometric 
examination in June 1994, the veteran complained of tinnitus.  
He related that it started while he was in service in 1966 
when he was firing a .45 through a parapit.  He reported that 
the tinnitus was bilateral and constant.  

During a hearing at the RO in April 1996, the veteran 
testified that he noticed ringing in his ears in service, and 
ever since.  In addition, he stated that he was exposed to 
explosives or rocket fire on many occasions.  

Analysis 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 1991).

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for tinnitus.  The Board acknowledges that the 
initial indication that the veteran has tinnitus was on the 
report of the VA examination in June 1994.  He alleged at 
that time that it had been present ever since service.  In 
light of the fact that the veteran received the Combat Action 
Ribbon, it is presumed that the veteran participated in 
combat with the enemy.  The June 1994 VA examination 
establishes that the veteran currently has tinnitus.  Under 
the circumstances of this case, including the fact that the 
veteran's military occupational specialty was machine gunner, 
the Board finds that the evidence is sufficient to conclude 
that the claim for service connection for tinnitus is well 
grounded.  


ORDER

The veteran's claim for service connection for tinnitus is 
well grounded.


REMAND

In view of the Board's conclusion that the veteran's claim 
for service connection for tinnitus is well grounded, further 
action by the RO is required for consideration of the merits 
of such a claim, as set forth below.  In addition, the Board 
notes that in November 1996, the RO requested that the 
veteran furnish information concerning the examination he 
allegedly took in 1979 at which time he reported he 
complained of tinnitus.  The veteran did not reply to this 
letter.  

The Board also notes that the veteran claims that increased 
ratings should be assigned for a left knee disability and 
PTSD.  The record shows that the veteran was afforded 
orthopedic and psychiatric examinations by the VA in June and 
November 1998, respectively.  The only records available to 
the orthopedic examiner were the report of magnetic resonance 
imaging in 1991, and a statement from a private physician in 
1996.  The psychiatrist commented that no records were made 
available for review.  Clearly, neither examiner had the 
complete record available for review.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his tinnitus since 
his discharge from service as well as for 
his left knee disability and PTSD since 
1994.  The veteran should specifically be 
requested to furnish information 
regarding the examination he received in 
1979 when he states he reported he had 
tin.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
orthopedics, psychiatry and ear, nose and 
throat disease, if available, to 
determine the nature and extent of his 
disabilities.  The orthopedic examiner 
should comment on any functional 
impairment due to left knee pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
ear, nose and throat examiner should 
furnish an opinion concerning whether the 
veteran's tinnitus is related to service.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 



